     Case 1-17-46833-ess        Doc 27     Filed 11/23/20     Entered 11/23/20 14:47:33

Law Office of Vincent Cuocci, P.C.
Attorney-At-Law                                                  427 West Main Street, Suite 4
                                                                  Patchogue, New York 11772
                                                                           (631) 758-7878 tel.
                                                                           (631) 758-7877 fax

                                                                             November 23, 2020



Chambers of the Hon. Elizabeth S. Stong
United States Bankruptcy Court- Eastern District of New York
271-C Cadman Plaza East, Courtroom 3585
Brooklyn, NY 11201


                                             Re:    In re Milagro Aguilar
                                                    Ch. 13 Case No.: 17-46833-ESS
                                                    STATUS REPORT


Honorable Madame,

        I represent the Debtor in the above referenced matter. The Trustee’s Motion to Dismiss
is scheduled for December 7, 2020 at 9:00 a.m.. As stated at the last conference, I was intending
on filing a §1329 Motion to amend the Debtor’s chapter 13 plan post confirmation to resolve the
plan arrears, but a discrepancy has also arisen regarding post-petition arrears with the new
mortgage servicer. I am working to clarify the amount of arrears with the lender and my client.
The §1329 Motion will have to include post-petition arrears to the mortgage company.
Therefore, I am respectfully requesting the Court’s indulgence and an extension of time to file
the §1329 Motion and that the Trustee’s Motion to Dismiss be adjourned.


                                                                   Respectfully,


                                                                   /s/ Vincent Cuocci
                                                                    Vincent Cuocci, Esq.

VC/lt
cc: Marianne DeRosa, Chapter 13 Trustee
